Citation Nr: 0300336	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  02-17 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to service connection for a tonsillectomy.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a lumbar spine 
disorder.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from February 1951 to 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an August 2001 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office in Chicago, Illinois (RO) which denied the 
benefits sought on appeal.

In addition, the veteran, through an April 2001 statement, 
appears to have raised claims for service connection for 
skin cancer and for radiation exposure.  The record does 
not reflect any development of these issues, or final 
adjudication on these matters.  Therefore, these issues 
are referred to the RO for appropriate action.


REMAND

The veteran claims entitlement to service connection for a 
tonsillectomy, a right knee disorder, and a lumbar spine 
disorder.  A review of the record leads the Board to 
conclude that additional development is necessary in this 
case before proceeding with appellate disposition, as the 
record does not contain sufficient development to render 
decisions as to the veteran's claims at this time.

A preliminary review of the record reveals that the 
veteran, in his October 2002 VA Form 9 (Appeal to the 
Board of Veterans' Appeals), regarding his claims for 
service connection, requested a hearing at the RO, but 
indicated that he did not wish to be afforded a hearing 
before the Board of Veterans' Appeals in Washington, DC.  
He also stated that he did not wish to be afforded a 
Travel Board hearing in Chicago, St. Louis, or 
Indianapolis.  However, the veteran indicated that he 
wished to be afforded a personal hearing before the RO.  
Nevertheless, the veteran has not been afforded an 
opportunity for such a hearing.

Likewise, it appears that the RO, in January 2001, 
requested that the veteran complete and return a NA Form 
13055, Request for Information Needed to Reconstruct 
Medical Data, so that the service department could 
reconstruct the veteran's service medical records.  The 
veteran complied with this request in March 2001, within 
the applicable time limit.  However, it does not appear 
from the claims file that any additional service medical 
records were received or that the veteran's NA Form 13055 
was submitted to the National Archives and Records 
Administration.  As VA has a duty to request all available 
and relevant records from federal agencies, including 
service medical records, the Board finds that a search for 
any additional service medical records should be completed 
by the RO.  See 38 C.F.R. § 3.159(c)(2), (c)(3).  See also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is 
deemed to have constructive knowledge of all VA records 
and such records are considered evidence of record at the 
time a decision is made); VAOPGCPREC 12-95, 60 Fed. Reg. 
43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession 
at the time of the decision, although not actually before 
the AOJ, may constitute clear and unmistakable error....").

In addition, in the veteran's February 2002 notice of 
disagreement, the veteran indicates that he had received 
treatment for a tonsillectomy.  However, it does not 
appear that the RO attempted to obtain these medical 
records, from either the veteran or his medical providers, 
for association with the veteran's claims file.  The Board 
finds that such records are relevant to the veteran's 
claims for service connection and should be associated 
with his claims file.

Furthermore, the Board notes that the veteran has not been 
afforded a VA examination to determine the nature and 
etiology of the veteran's tonsillectomy, right knee 
disorder, or his lumbar spine disorder.  It is unclear 
from the medical evidence of record whether the veteran's 
current tonsillectomy, right knee disorder, and lumbar 
spine disorder are related to any symptomatology shown in 
the veteran's service medical records.  Therefore, the 
Board finds that the veteran should be afforded a VA 
examination in order to determine the nature and etiology 
of the veteran's residuals of a tonsillectomy, as well as 
the nature and etiology of the veteran's right knee and 
lumbar spine disorders, including whether such disorders 
were incurred during his service. 

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the 
current appeal, further development of the case is 
necessary.  Accordingly, this case is REMANDED for the 
following action:

1.  The veteran should be scheduled for 
a personal hearing before the RO at the 
next available opportunity.  

2.  The RO should contact the veteran 
and request him to provide the names 
and addresses of all health care 
providers who have treated him for his 
tonsillectomy, as well as treated him 
for his right knee and lumbar spine 
disorders.  After securing any 
necessary authorization, the RO should 
obtain and associate with the claims 
file records of this treatment.

3.  The RO should request the veteran's 
service medical records and submit the 
veteran's completed NA Form 13055 for 
processing to the appropriate federal 
agencies, including the National 
Archives and Records Administration and 
the National Personnel Records Center 
(NPRC).  If no additional service 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.

4.  Following the receipt of the 
veteran's medical records, the veteran 
should be afforded a VA examination to 
determine the nature, severity, and 
etiology of any current residuals of a 
tonsillectomy that the veteran may 
have, as well as the nature, severity, 
and etiology of the veteran's right 
knee and lumbar spine disorders.  The 
veteran's VA claims folder should be 
made available to the examiner for 
review. The examiner is requested to 
review all pertinent records associated 
with the claims file.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
is then requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any current tonsillectomy 
residuals or any right knee and lumbar 
spine disorders were causally or 
etiologically related to the veteran's 
period of active service.  The examiner 
is requested to report complaints and 
clinical findings in detail and the 
basis for the examiner's opinion should 
be fully explained with reference to 
pertinent evidence in the record. 

When the development requested has been completed, the 
case should again be reviewed by the RO on the basis of 
the additional evidence.  If the benefits sought are not 
granted, the veteran and his representative should be 
furnished a supplemental statement of the case, and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable at this time.  The veteran is free to submit 
any additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).



